Per Curiam.

A person who has never taken a civil service examination, either competitive or noncompetitive, has no standing as a civil service employee and is not entitled to the benefits and protection of the civil service law. Belatrix has not established a clear legal right to a writ of mandamus, requiring restoration to her former position. State, ex rel. Lynch, v. Taylor, Dir., 136 Ohio St., 417, 26 N. E. (2d), 207.
The judgment of the Court-of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Middleton, Taet, Matthias, Hart, Zimmerman and Stewart, JJ., concur.